DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 3/9/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 7, 10-14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Kim et al (US 2016/0296763 hereafter Kim) in view of Mohades et al (Temporal evaluation of the anti-tumor efficiency of plasma-activated media; Plasma Process Polym, 2016; 13: 1206-1211) and O’Keefe et al (US 2012/0089084 hereafter O’Keefe).
Kim discloses a method that results in liquid plasma comprising filling a plasma generator with a gas, applying a voltage of 2kV at a frequency from 20-30 kHz to the generator to generate plasma and 
While Kim discloses the application of liquid plasmas formed from a cell medium for the treatment of skin disorders, the reference is silent to the specific minimal medium of the instant claims.  The irradiation of minimal cell mediums for the treatment of cancers is well known in the art as seen in the Mohades study.
  Mohades discloses the anti-tumor properties of plasma irradiated culture mediums (abstract).  The liquid plasma is obtained by irradiating a Minimum Essential Media (MEM) or Eagles Media with plasma at a voltage of 7 kV and a frequency of 5 kHz (2.2).  MEM comprises trace elements and nitrogen and carbon sources like choline chloride and bicarbonate. Plasma activated medium was shown to be effective against certain cancers and would require stabilizers for longer shelf life and preservation of the hydrogen peroxide used in the destruction of cell lines (Results).  The activated plasma also slows growth of healthy cells (Results). It would have been obvious to include the medium of Mohades into the presentation of Kim as they solve the same problem and Kim would able to provide stability enhancing excipients to improve the shelf life of the composition. 
While the reference is suggestive of active compounds working synergistically with the plasma to treat skin conditions, the reference is silent to the specific compounds of claim 13. The use of said compounds is known in the art as seen in the O’ Keefe patent.
O’Keefe discloses a method of making liquid-based plasma that can be used to treat skin conditions [abstract]. The plasma is formed by filling a generator with a liquid, and applying a voltage at a desired frequency to the liquid and generating plasma [0022-0025]. The plasma can be combined with active compounds like epidermal and transforming growth factors [0040]. The liquid can be nitrogen gas and the voltage of about 12.5 kV can be applied at a frequency of about 100 kHz [0051]. It would have 
	With these aspects in mind it would have been obvious to combine the prior art to produce a stable topical skin care formulation.  It would have been obvious to follow the suggestions of Kim to produce plasma activated medium for topical administration into a pharmaceutical dosage from along with stabilizers and excipients.  It would have been obvious to look to the mediums of Mohades as they also are useful in treating cancers similar to those activated mediums of Kim.  It would have been obvious to include the growth factors of O’Keefe into the formulation in order to stimulate growth as activated plasma tends to slow growth of normal tissue as well as seen in the Mohades.  These combinations would have been obvious to one of ordinary skill in the art with an expected result of a shelf stable skin treatment formulation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7, 10-14 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kim is applied to address the medium limitation with Mohades applied to address the newly amended specific medium limitations of claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618